DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 07/12/2021, with respect to Claims 1-9 with respective to “wherein, in a case where the processor determines the size of the precoding group to be a size specified by the base station, the size of the precoding group is determined based on a capability information that indicates whether or not to support precoding of the UL signal per the PRG from the terminal”  have been fully considered and are persuasive. The rejections of claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Davydov et al. (US 2016/0227520 A1), which directed to a method comprises configuring a transmission mode for a user equipment (UE) based on user equipment specific reference signals (UE-RS) and configuring one or more precoding resource 
Kim et al. (US 2016/0057716 A1), which direct to a method for receiving a reference signal may comprise the steps of: a subframe including a plurality of resource blocks (RB) and a plurality of OFDM symbols receiving a synchronization signal; and determining the number of RBs which are included in one precoding resource block group (PRB), on the basis of the size of a total system bandwidth, wherein the RBs included in the PRG may include information to which identical precoding has been applied; Kim describes that the size of the PRB bundling is set based on the system bandwidth, and the number of RBs in which the UE specific reference signal3853648 6 Application No. 16/322,167 Docket No.: 17786-635001(URS) is transmitted is changed according to whether the system bandwidth is a frequency bandwidth corresponding to even-numbered or odd numbered RBs. The size of the PRB bundling is determined based on the system bandwidth, which is different from the claimed capability information. 
None of these references, take alone or in combination, teaches the claims as, “wherein, in a case where the processor determines the size of the precoding group to be a size specified by the base station, the size of the precoding group is determined based on a capability information that indicates whether or not to support precoding of the UL signal per the PRG from the terminal” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


September 9, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478